DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 03/26/2020 and 05/03/2021 have been considered by the Examiner.
Status of Claims
Claims 1-8 and 10-20, filed on 07/16/2020, are under consideration. Claim 9 is canceled and claims 1-8 and 10-20 are amended to correct formalities and remove multiple dependencies.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a thorough search of pertinent prior art did not locate a teaching or suggestion for the claimed method that reacts:
A) a trisubstituted ethylene compound bearing a first substituent, a second substituent and a third substituent, in which the first substituent and the second substituent are bound to the one olefinic carbon atom, wherein said first substituent and said second substituent are different from one another, and wherein said third substituent is bound to the other olefinic carbon atom;
B) with an olefin bearing at least a fourth substituent, which is bound to an olefinic carbon atom, wherein said fourth substituent is different from the third substituent of the trisubstituted ethylene compound and wherein said olefin is a monosubstituted ethylene compound or a disubstituted ethylene compound in which the substituents are vicinally bound to the olefinic carbon atoms, preferably wherein the substituents are identical; and 
subjecting the trisubstituted ethylene compound to a cross-metathesis reaction with the olefin to form said trisubstituted ethylene, wherein the formed trisubstituted ethylene compound has one olefinic carbon atom from the trisubstituted ethylene compound provided in step (A), which bears said first substituent and said second substituent, and one olefinic carbon atom from the olefin provided in step (B), which bears said fourth substituent; wherein the cross-metathesis reaction is catalysed by a transition metal complex bearing ligands from which one ligand is a carbene ligand, wherein the metal 107304936.10057458-00902complex is characterized by a M=C moiety, wherein M is the transition metal and C is the carbene carbon atom of the carbene ligand.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1 line 14 is amended as follows: 	“carbon atoms, optionally wherein the substituents are identical;”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772